Citation Nr: 1618257	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-06 216	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	Floyd Chapman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from October 14, 1982 to February 28, 1986 from which he was given an honorable discharge.  He was given a dishonorable discharge for a period of military service from March 1, 1986 to October 25, 1991.  

Historically, an April 1994 Administrative decision found that the Veteran's discharge from the period of his military service from March 1, 1986, through October 25, 1991, was characterized as dishonorable and no VA benefits could be paid for this portion of his military service; however, his service from October 14, 1982, to February 28, 1986 was considered honorable.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied reopening of claims for service connection for PTSD and a bipolar disorder.  

In pertinent part, the Veteran was notified by RO letter of October 31, 2008, that his claims for service connection for PTSD and a bipolar disorder were denied.  He initiated an appeal by filing a Notice of Disagreement (NOD) in February 2009, following which a Statement of the Case (SOC) (which found that new and material evidence had been submitted to reopen the claim) was issued on May 29, 2009.  However, he was informed by RO letter dated December 7, 2009, that his VA Form 9, Appeal to the Board, received on November 23, 2009, was untimely and that the appeal from the October 2008 rating decision had not been perfected.  

The Veteran testified in support of his claim at a February 2016 videoconference, before the undersigned Veterans Law Judge.  A transcript thereof is on file.  

At the videoconference a statement from a service comrade was submitted into evidence.  While it was indicated that a waiver of initial RO consideration of this evidence would also be submitted, no waiver was ever submitted. 
Nevertheless, 38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  Here, the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, was received on February 28, 2013, and as such waiver of initial RO review of this evidence is presumed.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issue of de novo adjudication of service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An October 2008 rating decision denied service connection for PTSD and a bipolar disorder; however, the Veteran did not file a timely substantive appeal, VA Form 9, which would have perfected that appeal; and, as such, the October 2008 rating decision is final.  

2.  The evidence received since the October 2008 rating decision is new and material for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  An appeal was not perfected from the rating action of October 2008 which denied service connection for PTSD and a bipolar disorder and that rating action is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2015).  

2.  The evidence received since the rating action of October 2008, when considered with the evidence previously of record is new and material for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, by letter in April 2010 the Veteran was informed that new and material evidence was needed to reopen the claim which was previously denied in October 2008.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to reopening, there is no requirement to provide notice of the reason(s) for a prior denial (the element(s) for claim substantiation that was found not to exist); rather, VCAA only requires claim-specific notice and not case-specific notice.  See VAOPGCPREC 6-2014 (holding that such requirement, as pronounced in Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer required).  However, the April 2010 letter did inform him of the reason for the prior denial.  Also, he was provided full VCAA notice by RO letter in September 2012 in response to his phone call, noted in a May 2012 Report of General Information, that he had been recently diagnosed with and desired to claim service connection for schizophrenia.  

The VCAA also imposes on VA duties to assist a veteran in the development of information and evidence in claims.  In January 2010 the Veteran was provided a copy of his claim files.  In September 2011 he was provided a copy of his service treatment records (STRs).  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The February 2016 videoconference focused on the elements necessary for claim substantiation and the Veteran and his attorney, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Moreover, at the videoconference the presiding Veterans Law Judge described the elements required for service connection in claims for PTSD and that rationale upon which the RO had denied reopening of the claim.  Also, it has not been alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Because the claim is reopened and the de novo adjudication of the claim is deferred pending additional development, further discussion of compliance with the VCAA duty to assist will also be deferred.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

38 C.F.R. § 3.384 states that a psychosis means any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders - (a) brief psychotic disorder;(b) delusional disorder;(c) psychotic disorder due to general medical condition;(d) psychotic disorder NOS;(e) schizoaffective disorder; (f) schizophrenia;(g) schizophreniform disorder; (h) shared psychotic disorder; and (i) substance-induced psychotic disorder.  However, a bipolar disorder of any type is not listed at 38 C.F.R. § 3.384 as being a psychotic disorder.

Prior to March 19, 2015, 38 C.F.R. § 3.384 provided that a psychosis was a disorder listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision (DSM-IV-TR), but VA published an interim final rule, 79 Fed.Reg. 45,093 through 45,103 (Aug. 4, 2014) which noted that this was outdated with publication of and replaced with DSM-5.  The interim final rule was adopted as final without change, 80 Fed.Reg. 14,308 and 14,309 (March 19, 2015), in which it was noted that Shared Psychotic Disorder as a distinct diagnosis in § 3.384(h) was removed as DSM-5 now classified it as a part of Delusional Disorder.  Included in the prior version of § 3.384 were the following listed disorders: Psychotic Disorder Due to General Medical Condition; Psychotic Disorder Not Otherwise Specified; and Substance-Induced Psychotic Disorder.  To be consistent with current DSM-5 nomenclature of the DSM-5, VA updated the names of these disorders to Psychotic Disorder Due to Another Medical Condition, Other Specified Schizophrenia Spectrum and Other Psychotic Disorder, and Substance/Medication-Induced Psychotic Disorder, respectively.  79 Fed.Reg. 45,093 - 45,094 (Aug. 4, 2014).  
This regulatory revision was applicable to all claims received by VA or at the agency of original jurisdiction on or after August 4, 2014, but applicable to claims pending at the Board (i.e., certified to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit (Fed. Cir.) on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  80 Fed.Reg. 14,308, 14,309 (March 19, 2015).  

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The first requirement for service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  

As to the third requirement for PTSD, the existence of an in-service stressor, 38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional based on a postservice examination of the veteran cannot be used to establish the occurrence of the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD.  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

The Veteran's recognized period of active service was during peacetime and it is neither alleged nor shown that he sustained any traumatic event during combat, or that he engaged in combat with the enemy, or experienced a trauma related to hostile military or terrorist activity, or that he was a prisoner-of-war, and it is not claimed or shown that PTSD was diagnosed during service.  See 38 C.F.R. § 3.304(f)(1), (2), (3), and (4).  

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

In these situations, the record must contain service records or other corroborative evidence that substantiates or verifies testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(4) (stressor of in-service personal assault) was renumbered as (f)(5).  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010).  However, a claim for PTSD based on alleged personal (or sexual) assault under 38 C.F.R. § 3.304(f)(5) is not to be considered under the more liberal provision of 38 C.F.R. § 3.304(f)(3) which governs claims for service connection for PTSD based on hostile military or terrorist activity.  Acevedo v. Shinseki, 25 Vet. App. 286, 289 - 91 (2012).  

When PTSD is based on in-service assault, evidence from sources other than the service records may corroborate an account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Additionally, evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

Furthermore, pertinent provisions of Manual M21-1 specifically address the types of documentation that may be used to corroborate the occurrence of a stressor where the alleged stressor event is a physical assault. See M21-1, Part III, Change 49 (February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 393, 399 (1998).

VA will not deny a PTSD claim that is based on in-service assault without first advising the claimant that evidence from sources other than the Veteran's service records or that evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him/her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As well, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that an assault occurred.  38 C.F.R. § 3.304(f)(5). 

Background

Historically, an April 1994 Administrative decision found that the Veteran's discharge from the period of his military service from March 1, 1986, through October 25, 1991, was characterized as dishonorable and no VA benefits could be paid for this portion of his military service; however, his service from October 14, 1982, to February 28, 1986 was considered honorable.  

The Veteran was notified by letter in October 31, 2008, of a rating decision which denied service connection for PTSD and a bipolar disorder.  He initiated an appeal by filing a Notice of Disagreement (NOD) in February 2009, following which a Statement of the Case (SOC) was issued on May 29, 2009.  However, he was informed by RO letter dated December 7, 2009, that his VA Form 9, Appeal to the Board, received on November 23, 2009, was untimely and that the appeal from the October 2008 rating decision had not been perfected.  As an appeal was not perfected, that rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).  It may now be readjudicated on the merits only if new and material evidence is submitted.  

The October 2008 rating decision which initially denied service connection for PTSD and a bipolar disorder found that the available evidence was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.  Also, the service department was not able to corroborate the claimed stressor(s).  It was further stated that by letter of June 12, 2008, he had been requested to provide specific information regarding his stressors but that he had not responded.  While the Veteran's postservice VA treatment records showed treatment for mental conditions, a review of his personnel records and service treatment records did not reveal a stressor and the service treatment records did not show a complaint or diagnosis of a bipolar disorder during his honorable period of service. 

A March 29, 2010, Report of Contact reflects that the Veteran called and stated he wished to reopen prior RO denials of multiple service connection claims, including a bipolar disorder and PTSD.  

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The SOC in December 2012 found that new and material evidence had been submitted to reopen the claim.  Nevertheless, and regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence of Record At the Time of the October 2008 Rating Decision

The evidence of record at the time of the final October 2008 rating decision included the service treatment records (STRs) which are negative for psychiatric disability except that in a medical history questionnaire in April 1991, upon the Veteran's release from confinement after being sentenced to incarceration by a court marital, and at the time of his service which is not recognized for VA compensation purposes, he reported having or having had depression or excessive worrying. 

A May 7, 2008, VA Form 119, Report of Contact, reflects that the Veteran had called and wished to claim service connection for PTSD and a bipolar disorder; and that evidence of this was maintained at the "Mill Health Clinic at American Lake, BLDG 61."  

The Veteran was provided VCAA notice as to these claims by RO letter in June 2008 and in response, later that month, he stated that his records were at the American Lake VA Medical Center "as of Jan. 2008." 

In an October 23, 2008, Memorandum the RO found that the service personnel file and service treatment records did not provide evidence verifying a stressor.  The information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.   

A February 2008 VA outpatient treatment (VAOPT) record from the American Lake VA facility reflects that the Veteran stated he was released from jail in June 2007, after being charged with rape, because "another female made a false accusation", and the charge was eventually dismissed.  However it was noted that in August 2007 he was charged with failing to register as a sex offender, that charge was dismissed in November, but refiled, and dismissed again in January 2008.  He reported that no charges were currently pending.  He stated that all his recent problems were due to a "false" conviction in 1990 for attempted rape, while he was in the military, for which he was sentenced to 2 years in military prison, prior to receiving a bad conduct discharge.  

VA treatment records from Puget Sound and American Lake VA facilities from July 2008 to May 2009 reflect diagnoses of chronic PTSD; bipolar disorder; cannabis abuse, not otherwise specified (NOS); alcohol abuse; cocaine abuse; interpersonal problems; and depression.  A May 28, 2008, clinical notation from the American Lake VA facility noted that he persistently felt "on guard" and felt that someone was after him, and that he could not stand being around people.  He felt depressed and had had very little sleep for the last 5 days.  He had been thinking about his past abuse in jail and in the military where he felt he was being "slaved" for a minor infraction.  He was not having any psychotic symptoms, although he reported paranoia, it was more in the nature of hypervigilance than true paranoia.  He reported that gambling and his urge to use cocaine were the only ways he could reduce his tension.  It was reported that PTSD was a major factor in his experience of tension, and he needed to develop healthy ways to reduce tension, but he was still at risk for relapse to cocaine use.  

A June 2008 VAOPT record noted that the Veteran had previously reported a trauma history of a potentially deadly assault while he was in jail.  However, he also disclosed two other events in which he thought he would die, and intrusive thoughts and dreams related to them, hypervigilance, startle and avoidance of people.  The first event was a motorcycle accident while training in Yakima in 1984 when he hit a rock and flew off the bike while doing 40 mph but he was not seriously injured although he thought he would die.  The next event was in Germany in 1988 or 1989, when he was with Sergeant B., and they were stringing wire when a truck approached.  He had wire wrapped around his wrist, but was unconcerned as he laid wire down for the truck to drive over, but Sergeant B. held up his end, and the Veteran watched helplessly, fearing he would lose his arm, or be killed, but the wire uncoiled off his wrist, and he was not injured.  

A July 2008 VAOPT record shows that the Veteran reported that he did not trust anyone which was why he isolated himself, and he had no desire to change that because he felt that it was a survival issue.  He also states "they took my soul," in reference to events during military service.  In October 2008 the Veteran accepted feedback about numbing as a response to trauma, and acknowledged he could now see that he unconsciously decided not to feel, as a way to survive, being in "bad" units, in which "they tried to boot people out."  

Evidence of Record Since the October 2008 Rating Decision

VA treatment records from Puget Sound and American Lake VA facilities from July 2008 to May 2009 include a November 2008 record that the Veteran had insight into his developing the extreme defenses he had, due to having no way to deal with his sensitivity in his military environment. 

In the Veteran's February 2009 NOD he stated that he had been diagnosed with PTSD by a VA Counselor and diagnosed with a bipolar disorder by a VA psychiatrist at the American Lake VA Medical Center.  

While attempting to appeal the October 2008 rating decision, in VA Form 21-4138, Statement in Support of Claim, in May 2009 the Veteran reported that given the nature of his military duties (which he did not describe) he believed that he had changed and his mental state was altered and therefore caused him extreme stress, such that many times he was unaware of his actions or inactions, and his condition now was the same, or worse.  

Records from May 2009 to May 2010 from VA facilities at Puget Sound and American Lake include a July 2009 clinical note that the Veteran had filed a complaint about his arrests and jail time with "risk mgt for county" but his expressing his anger about what had happened did not help, and regardless of outcome he would remain angry and bitter for the rest of his life.  Also in July 2009 he reported having been mentally and physically abused during service by a platoon sergeant.   

In VA Form 21-0781, Statement In Support of Claim for PTSD, received in May 2010 the Veteran reported that during service from March 1983 to April 1984 he had been "tortured" and singled out from others and humiliated on a daily basis, and his life had been threatened.  

VAOPT records from January 2010 to January 2011 include a January 2011 record which reflects that the Veteran alluded to, and acknowledged, being sexually assaulted in his pup tent by 3 men he could not identify, (at night at the Yakima Firing Center), and he was certain the attack was ordered by the sergeant that had vowed to break the Veteran.  Also in January 2011 it was reported that the Veteran detailed a series of traumatic events that occurred across a period of 18 months while he was serving in the military.  He identified several particularly traumatic events from this time, though he maintained that he experienced some form of abuse on a daily basis during his 18 month period of service at which point he was 18 years old.  The most traumatic experiences described by the Veteran included (1) being denied sleep by his platoon sergeant who kept him awake by sending other soldiers in to "fondle him" when he fell asleep, (2) having a loaded .357 Magnum pulled on him by his sergeant who threatened to kill him with the weapon, and (3) being denied food for days at a time while being ordered to complete physically arduous activities.  He reported having begun drinking when he was in the military to cope with the abuse he was experiencing.  He had also begun to abuse cocaine during service.  The assessment by a Mental Health Therapist was that the Veteran met all the criteria for a diagnosis of PTSD, probably from the initial incident with the motorcycle, but certainly from the time of the wire incident, and now including also the trauma of assault while in jail.  

In the Veteran's August 2011 statement he alleged that he had PTSD due to "humiliation and torture during [his] 15 tour of duty while service in 347 infantry battalion, Fort Lewis, WA from March 1983 to April 1984."  

In VA Form 21-0820, Report of General Information, in May 2012 it was noted that the Veteran reported that he had recently been diagnosed with schizophrenia and that he wished to claim service connection for schizophrenia.  

At the February 2016 videoconference the Veteran testified that in his barracks during boot camp he was routinely fondled after the lights were out.  Page 5 of the transcript.  After boot camp he was stationed at Ft. Lewis, Washington, and while at a field exercise in October 1983 at the Yakima fire Center he was sleeping in a tent and on one occasion at least three men assaulted (apparently sexually) him, even though he fought back (which was his most traumatic experience, page 8).  Thereafter, he resorted to drug and alcohol abuse.  Pages 5 and 6.  Thereafter, he was allowed to go home on leave in December 1983 but upon arriving back at his duty station he was arrested on a charge of rape and incarcerated in the Pierce County jail for 28 days, during which he was again assaulted (apparently sexually) and "mobbed."  Thereafter, he was transferred to Germany and eventually the charge of rape was dismissed.  Page 6.  His abuse of drugs and alcohol continued and intensified.  Page 6.  He still had relapses of abuse of alcohol and drugs and also had frequent nightmares.  He had isolated himself from others.  Page 7.  

The Veteran conceded at the hearing that he had not spoken with a mental health professional during service, and although he had spoken of what had happened to one person, that individual was now deceased.  Page 9.  He had first sought help in about 2007 at the American Lake VA Medical Center in Tacoma, Washington.  Page 10.  All of his treatment, counseling and psychiatric treatment had been at the American Lake VA Medical Center in Tacoma, Washington.  Page 11.  He had first sought mental health treatment at VA in about 2008.  Page 10.  

At the videoconference, the Veteran's attorney appears to have requested that the Veteran be afforded a VA examination for the purpose of obtaining a medical opinion linking the Veteran's PTSD to one or more of the inservice assaults.  Page 12.  At the hearing a statement from a service comrade was submitted into evidence for the purpose of providing corroborating evidence of one or more of the Veteran's stressors.  Page 4.  

The statement submitted into evidence at the videoconference is from the Veteran's section leader, J. B., when the Veteran was stationed at Ft. Lewis, Washington.  It was stated that on one occasion their "E7" had asked the Veteran and the section leader and a few others to go to the E7's car.  When at the car the E7 opened the trunk and revealed a loaded .357 handgun and indicated to the Veteran that the gun was for the Veteran.  This was apparently done because the E7's daughter had referred to the Veteran on one occasion.  The Veteran's section leader construed this to mean that the E7 did not want the Veteran anywhere near his daughter.  

In the statement the Veteran's section leader also indicated that in 1984 their unit had been in the field for more than 28 days, after which the Veteran returned home for the holidays.  While the Veteran was away, another section leader had informed J.B. about a possible rape allegation against the Veteran and two other soldiers.  J.B. had been instructed not to inform the Veteran of this for fear that the Veteran might flee.  Upon arriving back at the base, J.B. was instructed to and did escort the Veteran to the provost marshal's office with two armed guards, where the Veteran was then handed over to the Pierce County authorities and he was then incarcerated for 28 days.  After his release from the Pierce County jail and while facing rape charges, J.B. had noticed that the Veteran was drinking alcohol more than usual and that his demeanor changed.  Also, there were all kinds of rumors around the barracks about the Veteran having been sexually assaulted while incarcerated in the Pierce County jail, and that the Veteran had started using drugs.  Eventually, the Veteran and the other two soldiers were found not guilty of rape and he was allowed to go to his next duty station, in Germany.  

Analysis

Here, the evidence received since the October 2008 prior RO denial of service connection includes the Veteran's testimony at the videoconference and a supporting statement from a service comrade.  Significantly, this supporting statement tends to suggest that the Veteran's behavior changed following his reported stressors consisting of personal and sexual assault(s).  

Moreover, additional VAOPT records suggest that the Veteran had an additional stressor concerning which he rendered no testimony at the videoconference.  That is, he reported having been in a motorcycle accident during his period of recognized, i.e., honorable service.  While he also reported an incident which occurred in Germany, this was during his period of military service which is not recognized for the purpose of administration of VA benefits.  As to the motorcycle accident, there has, as yet, been neither an attempt to obtain further details from the Veteran as to the circumstances, date, and location of the accident nor an attempt to obtain information from the Veteran which might tend to corroborate the accident, e.g., police reports or information as to any witness(es).  

Viewed most favorably, and particularly the corroborating statement of a service comrade, the evidence now on file, the new evidence is sufficient to trigger VA's duty to assist by obtaining a VA medical opinion which addresses the matter of whether the Veteran's current psychiatric disability(ies), including any PTSD, are related to his military service.  

Accordingly, reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, is warranted and, to this extent only, the claim is granted.  However, de novo adjudication of the claim on the merits is deferred pending further development.  


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD is granted and to this extent only the claim is granted.  



REMAND

The Veteran has reported that a stressor, in the form of a motorcycle accident while training in Yakima in 1984, occurred during his recognized period of military service, so the appropriate steps should be taken to assist him in obtaining corroborating evidence of such a stressor.  Specifically, the Veteran and his attorney should be contacted and requested to provide more detailed information as to the alleged stressor which involved the Veteran being in a motorcycle accident while training in Yakima in 1984 when he hit a rock and flew off the bike while doing 40 mph.  

The evidence of record includes VA treatment records from the American Lake VA facility since February 2008.  He previously reported having commenced treatment at that facility in January 2008.  However, as noted above, the Veteran has now testified that he began receiving treatment at that facility sometime in 2007.  Accordingly, an attempt should be made to verify that he began treatment at that facility and obtain all such records since January 1, 2007.  

38 U.S.C.A. § 5103A includes a relevance condition in the VA's statutory duty to assist in obtaining VA medical records but 38 U.S.C.A. § 5103A(g) allowed VA, by the enabling regulation at 38 C.F.R. § 3.159(c)(3), to expanded VA's duty to obtain, in essence, all VA records, even it not demonstrably relevant.  Sullivan v. McDonald, No. 2015-7076, slip op. at 1 and 3 (Fed.Cir. March 8, 2016); Sullivan v. McDonald, --- F.3d ---- (2016); 2016 WL 877961.  

Specifically, 38 C.F.R. § 3.159(c)(3) identifies four categories of records that the VA will provide assistance in obtaining and these are (1) relevant service medical records, (2) other relevant service records, (3) and other relevant records held by a Federal department or Agency, but 38 C.F.R. § 3.159(c)(3) does not contain a relevancy provision as to obtaining as to obtaining VA medical records or records of examination or treatment at non-VA facilities authorized by VA.  Sullivan v. McDonald, No. 2015-7076, slip op. at 3 (Fed.Cir. March 8, 2016); Sullivan v. McDonald, --- F.3d ---- (2016); 2016 WL 877961.  

VA also has a duty to assist the Veteran in the development of a claim.  After reopening of a previously denied claim, this duty includes assisting the Veteran in the procurement of evidence and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his attorney should be permitted to submit or identify any other evidence in support of his claim.  This should include any supporting evidence to confirm any event alleged to have constituted a "stressor" during service actually occurred as well as any medical evidence or opinion of a relationship between the disability at issue and any one or more incidents during the Veteran's recognized period of active service.  

This should include any complaint which the Veteran may have filed with authorities pertaining to his arrests and jail time with "risk mgt for county," apparently in Pierce County, Washington.  

2.  Contact the Veteran and his attorney and request more detailed information as to the alleged stressor which involved the Veteran being in a motorcycle accident while training in Yakima in 1984 when he hit a rock and flew off a bike while doing 40 mph.  This should include a request for information as to all sources which may corroborate the accident, e.g., the exact date and place of the accident, the names and addresses of any eyewitness(es), information as to whether any police or accident report was file, or any sources which may have treated the Veteran for any injury(ies), if any, which he might have sustained.  All pertinent leads should be followed up. 

3.  Ask the Veteran to complete VA Form 21-0781, Statement In Support of Claim for PTSD, and VA Form 21-0781a, Statement In Support of Claim for PTSD Secondary to Personal Assault for all claimed stressors including the claimed (i) mental and physical assaults in jail; (ii) motorcycle accident in 1984; (iii) wire incident; (iv) mental abuse and physical abuse suffered by or directed by his platoon sergeant; and (v) threatened by .357 magnum.  

4.  An attempt should be made to verify that the Veteran began treatment at the American Lake VA facility in 2007 and all such records from January 1, 2007, to February 2008 from the American Lake VA facility should be requested and if obtained associated with the appellate record.  

5.  With the additional information obtained, the RO should review the file and prepare a summary of all the claimed stressors based on review of all pertinent documents.  This summary, and all associated documents, should be sent to JSRRC and/or other appropriate agency authority for verification.  The authority should be requested to provide any information which might corroborate the Veteran's alleged stressors.  

6.  The RO should arrange for the Veteran to be afforded an examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  

(a) If a diagnosis of PTSD is made, the examiner should specify (a) whether each alleged stressor or combination of stressors claimed to have occurred during the Veteran's honorable period of service (from October 1982 to February 1986) was sufficient to produce PTSD; (b) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (c) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be sufficient to produce PTSD by the examiner.  In so opining, the examiner is asked to consider and discuss (i) the January 2011 assessment by a Mental Health Therapist, and (ii) February 2016 buddy statement from section leader J.B. 

(b) For diagnoses other than PTSD (e.g., bipolar disorder, schizophrenia, etc.), the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disorder is etiologically related to the Veteran's period of active service from October 1982 to February 1986.  

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies and tests are to be accomplished.  

7.  Following the above, review the record and assure that the requested development has been completed.  When satisfied that the record is complete and the psychiatric examination is adequate for rating purposes, the claim should be readjudicated.   

If the benefit sought remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and be given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


